Seevers, J.
It will be conceded, if the court had jurisdiction of the defendant at the time the order was made setting aside the judgment, that the order cannot be attacked in this proceeding, but that the defendant should have appealed, and thus corrected the error. Code, § 3216; State v. Roney, 37 Iowa, 30. It will also be conceded that the court had the power to expunge any record made during the term, provided it had jurisdiction of the parties at the time the change in the record was made. The statute upon this subject is in these words: “ The record aforesaid is under the control of the court, and may be amended, or any entry therein expunged, at any time during the term at which it is made, or before it is signed by the judge.” Code, § 178. It will be observed that the statute contemplates that the expunging order may be made during the term, or before the record is *177signed by tbe judge. It frequently occurs that the record, or at least a portion of it, is not signed, until the succeeding term. Sometimes it is impracticable for the clerk to prepare the record during the term, and therefore it is not signed by the judge during the term. Again, there are terms which contain several weeks or months, and the record is not signed until the close of the term, or at least this may occur. Then there are terms which last only a few days. In these several cases the power of the court to expunge an entry or change the record is precisely the same; therefore the statute must be so constructed as to deny the existence of the power, unless the court has jurisdiction of the defendant at the time the order is lhade; for it would be manifestly unjust for the court to correct a record made during the term at the succeeding term, which materially affected the interests or rights of a party, unless such party was before the court, or had notice of the proposed correction.
In the case at bar, final judgment had been rendered. Ordinarily, when this has been done, the case is at an end, except that amotion for a new trial may be filed within three days thereafter. While it may be that the court had jurisdiction of the defendant during such period for the purposes of such a motion, the defendant was not bound to anticipate that the plaintiff would withdraw his election to stand on the petition, or that the court would permit him to do so and file an amended petition, and that the court would set aside the final judgment previously entered. The case having been disposed of by the rendition of the final judgment, the court ceased to have jurisdiction over the defendant in the action, and the defendant’s attorney was not bound to remain in court, but could well leave as he did. It may be that the order was one that should have been made, and that substantial justice required the court in this instance to do so. But this is not the controlling consideration. The controlling question is one of jurisdiction, and it is evident, if the court did not have j urisdiction of the defendant in the action, that the expunging *178order is absolutely void. As tbe order was made in tbe absence of defendant in the action, ■ no exception could be taken, and therefore an appeal would have been ineffectual. It is true, the defendant, when it obtained knowledge of the order, might have moved the court at the succeeding term to set it aside. But the defendant was not bound to do this if the court did not have jurisdiction to make the order at the time it did so. Besides this, orders of a similar character might be made under like circumstances, of which a party might not obtain knowledge in time to remedy the wrong done, by motion or appeal. It is evident that the character or kind of order made cannot be a ■ controlling consideration. In our opinion the expunging order must be set aside, and regarded as never having been made.
Reversed.